DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claims recite: “each of the fiber layers is one of a hoop layer…and a helical layer…the helical layer is one of a low helical layer…and a high helical layer…the reinforcement layers includes a plurality of the low helical layers.”
It is unclear if the claim actually requires the hoop layer or the high helical layer.  The applicant is required to provide clarification and/or correction.
“the (i-1)-th low helical” and “i-th low helical layer” lack proper antecedent basis.  Further the claim does not define what “(i-1)-th” and “i-th” represent.  In light of the specification the examiner assumes that “i-th” is used to represent a particular layer, and “(i-1)-th” represent an adjacent layer.  However, the application is required to provide clarification and/or correction.   
Regarding claim 5: the claim recites: “the inner laminated portion being formed by mainly laminating.”  It is unclear what the word “mainly” requires.  Does this word require that laminated portion be partially formed by some means other than laminating? Further, the quoted section is narrative.  Correction and/or clarification is required.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: US 2012/0024746 discloses a high-pressure vessel (fig 1) comprising: a liner (fig 1) including a trunk portion (1s, fig 1) and converging portion (i.e. domed portions 1d, fig 1) located at opposite ends of the trunk portion; and a plurality of fiber layers (70, fig 4) formed by winding a band- shaped fiber (70, fig 2) a plurality of times around an outer wall of the liner; wherein the plurality of fiber layers are laminated (¶0051, fig 4) in a direction away from the liner to thereby form a reinforcement layer, each of the fiber layers is one of a hoop layer (70P, figs 2 and 4) in which the band-shaped fiber is wound around the outer wall of the liner in a hoop winding manner and a helical layer (70HH, 70HL, figs 2 and 4) in which the band-shaped fiber is wound around the outer wall of the liner in a helical winding manner, the helical layer is one of a low helical layer (70HL, figs 2 and 4) in which an inclination angle of the band-shaped fiber with respect to a longitudinal direction of the trunk portion is equal to or smaller than a first angle (see fig 2) and a high helical layer (70HH, figs 2 and 4) in which the inclination angle of the band-shaped fiber with respect to the longitudinal direction of the trunk portion is larger than the first angle (see fig 2), the reinforcement layer includes a plurality of the low helical layers (fig 4). 
‘746 does not disclose or render the obvious to following limitations: wherein, at least one of the (i-l)-th low helical layer and the i-th low helical layer, when the inclination angle of the band- shaped fiber is equal to or less than a second angle, a difference between a diameter of an opening formed in an end portion of the (i-1)-th low helical layer and a diameter of an opening formed in an end portion of the i-th low helical layer is equal to or greater than a width of the band-shaped fiber.  Further, there is no reference of record that would have motivated a person of ordinary skill in the art, absent impermissible hindsight, to have modified ‘746 to include the above limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,879,825 discloses a high-pressure tank with helical and hoop layers
US 2020/0141538 discloses a high-pressure container with helical and hoop layers


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733